174 S.E.2d 77 (1970)
STATE of North Carolina
v.
Theodore RICHARDSON and Johnnie Mack Brown.
No. 702SC296.
Court of Appeals of North Carolina.
May 27, 1970.
*79 Atty. Gen. Robert Morgan, by Deputy Atty. Gen. Ralph Moody, and Staff Atty. Donald M. Jacobs, Raleigh, for the State.
LeRoy Scott, Washington, for defendant appellants.
CAMPBELL, Judge.
The defendants assign as error the admission of evidence pertaining to the two television sets which were found in the road and not in the station wagon. There is no merit in this exception. "[E]very circumstance that is calculated to throw any light upon the supposed crime is admissible. The weight of such evidence is for the jury." State v. Hamilton, 264 N.C. 277, 286, 141 S.E.2d 506 (1965). See also State v. Taylor, 250 N.C. 363, 108 S.E.2d 629 (1959). It is always competent in a prosecution for breaking and entering and larceny to show all of the goods lost from a store and to trace some or all of the articles to a defendant. State v. Willoughby, 180 N.C. 676, 103 S.E. 903 (1920). Likewise, see State v. Weinstein, 224 N.C. 645, 31 S.E.2d 920 (1944).
The defendants also assign as error the exclusion of evidence elicited on cross examination of a State's witness with regard to the ownership of the television sets. The defendants were attempting to establish that the television sets in question were not owned by the appliance company, but were possibly on consignment. There is no merit in this exception. It is no defense to a larceny charge that title to the property taken is in one other than the person from whom it was taken. State v. Smith, 266 N.C. 747, 147 S.E.2d 165 (1966); State v. Cotten, 2 N.C.App. 305, 163 S.E.2d 100 (1968). The same rule applies to breaking and entering with larcenous intent. State v. Crawford, 3 N.C.App. 337, 164 S.E.2d 625 (1968) (Certiorari denied, 275 N.C. 138).
The defendants also assign as error the conviction of the defendants for felonious breaking and entering and felonious larceny of property when there was no evidence of the value of the property and without requiring the jury to fix the value of the property in question. There is no merit in this exception. G.S. § 14-54 was rewritten in 1969, and now provides:

"Breaking or entering buildings generally.(a) Any person who breaks or enters any building with intent to commit any felony or larceny therein is guilty of a felony and is punishable under G.S. 14-2."
Therefore, for felonious breaking and entering there need be only an intent to commit larceny, and the value of the property involved is immaterial. Likewise, G.S. § 14-72 was rewritten in 1969 and provides, in part:
"(b) The crime of larceny is a felony, without regard to the value of the property in question, if the larceny is:
* * * * * *
(2) Committed pursuant to a violation of G.S. 14-51, 14-53, 14-54 or 14-57 * * *."
It is thus provided that where larceny is committed pursuant to breaking and entering, it constitutes a felony without regard to the value of the property in question. See State v. Jones, 275 N.C. 432, 168 S.E. 2d 380 (1969).
We have reviewed all of the assignments of error brought forward by the defendants, and we find
No Error.
PARKER and VAUGHN, JJ., concur.